United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3980
                                    ___________

Eugene W. McGlory,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Compass Group USA, Inc.,                 *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: August 6, 1998
                               Filed: August 11, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Eugene W. McGlory appeals from the district court&s1 orders granting and
denying various motions, and dismissing his employment discrimination action with
prejudice pursuant to Federal Rule of Civil Procedure 37(d). After careful review of
the record we conclude the district court did not abuse its discretion in dismissing the
action for the reasons it stated. See Aziz v. Wright, 34 F.3d 587, 589 (8th Cir. 1994)
(standard of review). We also conclude the district court did not abuse its discretion


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
in making the other rulings McGlory challenges. Accordingly, we affirm. See 8th Cir.
R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-